Title: Enclosure: Thomas Jefferson’s Memorandum on Correspondence with James Wilkinson, 6 March 1811
From: Jefferson, Thomas,Wilkinson, James,Bacon, Ezekiel
To: 


            
            
            
            
            
            
              
                I.
                II.
                III.
                Notes 
         
              
              
                1.
                
            Sep.
         
                1.
                
            
         
                
                
                
                
            
         
                
                
                
                
            
         
                
            
            (a) my letter list does not acknolege the reciept of this letter, but my memory does. it was probably inclosed in one of some other date, considered merely as an inclosure & therefore not entered in the list as a distinct letter.
 
              
              
                1802.
                
            Jan.
         
                18.
                
            Misipiterrity
            
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                1804.
                
            June
         
                11.
                
            Washington
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                
                
                
            19.
         
                
            
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                
                
            July
         
                1.
                
            
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                
                
                
            5.
         
                do
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                
                
                
                
            
         
                1804.
                
            Sep.
         
                3.
                
            
         
                
                
                
                
            
         
                
            
            
            (b) No 74. no date to the copy, but from it’s number it must have been between Nov. 28. & Dec. 9. 06. my letter list does not attest the reciept of any letter from Genl Wilkinson within that interval. yet I think I recollect it’s contents, if I recieved it it ought to be found in the bundle I delivered the Atty Genl
            , and the day of it’s reciept endorsed in my handwriting.
 
         
              
              
              
                
                
            Nov.
         
                10.
                do
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                1805.
                
            June
         
                27.
                
            Ste
               Genevieve
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                
                
            Oct.
         
                22.
                
            St Louis.
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                
                
            Nov.
         
                6.
                do
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                
                
            Dec.
         
                23.
                do
         
                
                
                
                
            
         
                
                
                
                
            
         
              
              
                1806.
                
            Mar.
         
                29.
                do
         
                
                
                
                
            
         
                
                
                
                
            
         
                
              
              
                
                
                
                
            
         
                1806.
                
            Oct.
         
                20.
                
            
         
                1806.
                
            Oct.
         
                20.
                
            
         
                
            
            
            (c) My letter list does not attest the reciept of this letter, nor does my memory enable me to say either that I did, or did not recieve it. if I recieved it, it would of course be put into the bundle of papers respecting Burr, & the day of it’s reciept endorsed in my hand.
         
              
              
                
                
                
                
            
         
                
                
            Oct.
         
                21.
                
            
         
                
                
                
            21.
         
                
            Natchitoches
         
              
              
                
                
                
                
            
         
                
                
            Nov.
         
                12.
                
            
         
                
                
            Nov.
         
                12.
                
            Minor’s
         
              
              
                
                
                
                
            
         
                
                
                
                
            
         
                
                
                
            28
            (a)
         
              
              
                
            
         
                
            
         
                
            
         
              
              
                 
                
                
                
            
         
                
                
                
                
            
         
                
                No 74.
                no date(b)
         
              
              
                
            
         
                
            
         
                
            
         
              
              
                
                
                
                
            
         
                
                
            Dec.
         
                9.
                
            
         
                
                
            Dec.
         
                9.
                
            NewOrleans
         
              
              
                
                
                
                
            
         
                
                
                9.
                
            
         
                
                Dec.
                9.
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            14.
         
                
            
         
                
                
                
            14.
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            18.
         
                
            
         
                
                
                
            18.
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            25.
         
                
            
         
                
                
                
            25.
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            26.
         
                
            
         
                
                
                
            26.
         
                
            
         
                
              
              
                
                
                
                
            
         
                1807.
                
            Jan.
         
                2.
                
            
         
                1807.
                
            Jan.
         
                2.
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
                
            
         
                
                
                
            9.
         
                
            (c)
         
                
              
              
                
                
                
                
            
         
                
                
                
            18.
         
                
            
         
                
                
                
            18.
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            23.
         
                
            
         
                
                
                
            23.
         
                
            
         
                
              
              
                
            
         
                
            
         
                
            
         
                
              
              
                
            1807 Feb
         
                
                
            
         
                1807.
                
            Feb.
         
                13.
                
            
         
                1807.
                
            Feb.
         
                13.
                
            NewOrleans
         
                
              
              
                
                
                
                
            
         
                
                
                
            17.
         
                
            
         
                
                
                
            17.
         
                do
         
                
              
              
                
                
                
                
            
         
                
                
            Mar.
         
                1.
                
            
         
                
                
            Mar.
         
                1.
                do
         
                
              
              
                
                
                
                
            
         
                
                
                
            3.
         
                
            
         
                
                
                
            3.
         
                do
         
                
              
              
                
                
                
                
              
              
                 
                
                
                
            
         
                
                
                
            12.
         
                
            NewOrleans
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            13.
         
                do
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            20.
         
                
            
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            23.
         
                do
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            27.
         
                do
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
            Apr.
         
                8.
                do
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            15.
         
                do
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            19.
         
                do
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
                
            22.
         
                do
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
            June
         
                17.
                
            Richmond
         
                
            
         
                
              
              
                
            
         
                
            
         
                
            
         
                
              
              
                1807.
                
            June.
         
                26.
                
            Richmond
         
                
            
         
                
            
         
                
              
              
                
                
            July
         
                26.
                do
         
                
            
         
                
            
         
                
              
              
                
                
            Aug.
         
                11.
                do
         
                
            
         
                
            
         
                
              
              
                
            
         
                
            
         
                
            
         
                
              
              
                
                
            Sep.
         
                13.
                do
         
                
            
         
                
            
         
                
              
              
                
                
                
            15.
         
                
            
         
                
            
         
                
            
         
                
              
              
                1808.
                
            Jan.
         
                22.
                
            Washington
         
                
            
         
                
                
              
              
              
                 
                
                
                
            
         
                1808.
                
            June
         
                12.
                
            Washington
         
                
            
         
                
              
              
                
                
            June
         
                23.
                
            Washington.
                
            
         
                
            
         
                
              
              
                
                
                23.
                do
         
                
            
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                
            July
         
                16.
                
            Washington
         
                
            
         
                
              
              
                
            
         
                
            
         
                
            
         
                
              
              
                
                
            Sep.
         
                1.
                
            Carlisle.
                
            
         
                
            
         
                
              
              
                 
                
                1.
                do
         
                
            
         
                
            
         
                
              
              
                
                
                
                
            
         
                
                 
            Sep.
         
                5.
                
            Carlisle
         
                
            
         
                
              
              
                
                
                
            8.
         
                do
         
                
            
         
                
            
         
                
              
              
                
                
            Oct.
         
                1.
                do
         
                
            
         
                
            
         
                
              
              
                
                
                
                
            
         
                1809.
                
            Jan.
         
                11.
                
            
         
                
            
         
                
              
            
            The list on the two preceding pages contains the date of every letter I recieved from Genl Wilkinson during the time I was in the administration of the government. the Ist column presents the dates of the letters now in my possession. the IId those noted in my letter list as recieved from Genl Wilkinson, but which are not now in my possession.  as they related to Burr’s conspiracy, they were put into the hands of the Attorney General, mr Rodney. some perhaps may have been deposited in the War office, as merely relating to that department. the IIId column gives the dates of the letters of Genl Wilkinson communicated to me by the honble Ezekiel Bacon for verification. it will be seen by the Ist column that I am not in possession of a single original of those in Column IIId. these comprehend exactly the period of Burr’s conspiracy; and the whole of them were delivered to the Atty Genl for the purposes of the trial. I have however carefully read the copies communicated by mr Bacon, and recollect well the great mass of their contents; nor do I find any thing in the parts not specifically recollected, but what accords with the general impressions I retain of the transactions. I have no doubt therefore of the fidelity of the copies. but the originals will certainly be found either in the hands of the Attorney General, or in the office of State; and every one of them endorsed in my handwriting with the name of the writer, date of time & place, and the day of it’s reciept by me.
            Certified this 6th day of March 1811.
            
              Th:
              Jefferson
          